DETAILED ACTION
Claims 1-15, 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-9, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2007/0098350) in view of Quinn et al. (US 2011/0267419), and further in view of Mincher et al. (US 8913189), and further in view of Nomura et al. (US 2009/0148133).

Claim 1, Gibbon teaches a method of processing media content comprising video content and associated audio content, the method comprising: 
receiving the video content and the associated audio content (p. 0023); 
determining, based on the analysis (i.e. images and text of speech), one or more navigation points (i.e. jump locations) for enabling navigation of the media content, the 
embedding the one or more navigation points into metadata for the media content (p. 0026); and 
outputting the video content, the associated audio content, and the metadata (fig. 2B, p. 0024-0026); 
Gibbon is silent regarding a method of processing media content comprising video content and associated audio content, the method comprising:
analyzing the associated audio content; 
modifying the media content for replaying the media content with improved intelligibility of the associated audio content, wherein the modifying is performed in response to a user instruction instructing replay from one of the one or more navigation points, wherein the modifying comprises performing dialog enhancement to boost and clarify a dialog and wherein the dialog enhancement is faded out once a subsequent navigation point is reached;
wherein analyzing the audio content involves applying speech detection to the audio content; 
wherein the one or more navigation points are placed at respective starting points of spoken utterances included in the associated audio content. 
Quinn teaches a method of processing media content comprising video content and associated audio content, the method comprising:
analyzing the associated audio content (p. 0093); 

wherein the one or more navigation points are placed at respective starting points of spoken utterances included in the associated audio content (i.e. speaker begins speaking) (p. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio analysis as taught by Quinn to the system of Gibbon to location speech points in a data stream (p. 0093).
Mischer teaches a method of processing media content comprising video content and associated audio content, the method comprising:
“modifying the media content for replaying the media content with improved intelligibility (i.e. through use of audio processing function) of the associated audio content, wherein the modifying is performed in response to a user instruction instructing replay (i.e. playing content with events) from one of the one or more navigation points” (col. 4, lines 20-41, col. 5, lines 35-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio enhancement as taught by Minscher to the system of Gibbon to hear audio more clearly (col. 5, lines 35-59).
Nomura teaches the specific feature of:
“wherein the modifying comprises performing dialog enhancement (i.e. increase volume) to boost and clarify a dialog and wherein the dialog enhancement is faded out 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided audio enhancement as taught by Nomura to the system of Gibbon to allow for segments of increased volume (p. 0269).

Claim 3, Gibbon teaches the method of claim 1, wherein modifying the media content is selectively applied to a section of the media content of particular interest to the user (p. 0025-0027). 

Claim 5, Gibbon teaches the method of claim 4, wherein the level of modifying the media content commences to return to zero at a subsequent navigation point (i.e. the duration of the playback has an end point) (p. 0025-0027). 

Claim 6, Gibbon teaches the method of claim 1, wherein the one or more navigation points indicate respective offsets from a starting point of a respective current frame (i.e. scene 1-3 are according to a time line) (p. 0006, 0025-0027). 

Claim 7, Gibbon teaches the method of claim 1, wherein the metadata is time-aligned with the associated audio content (i.e. according to a timeline (p. 0006, 0025-0027). 

the method further comprises receiving an input of one or more additional navigation points (i.e. automatically extracted points or manual by user) (p. 0028). 

Claim 9, Gibbon teaches the method of claim 1, further comprising: 
generating an audio-visual representation of the media content based on the video content, the associated audio content, and the metadata (fig. 2B). 

Claim 12, Gibbon teaches the method of claim 9, further comprising: 
providing a fast-forward replay mode (i.e. jumping to navigation points) in which respective portions of the media content are replayed starting from respective ones of the one or more navigation points (p. 0026-0027). 

Claim 13, Gibbon teaches the method of claim 9, further comprising: 
resuming playback after a pause of the replay at a timing indicated by a most recent one of the one or more navigation points (i.e. the ability to pause playback of content is envisioned) (p. 0005). 

Claim 14, Gibbon teaches an encoder (100) comprising a processor and a memory storing instructions for causing the processor to perform the operations of claim 1 (p. 0012, 0021).
 


Claim 17, Gibbon teaches a computer-readable storage medium storing a program for causing a computer to perform the operations of claim 1 when performed on the computer (p. 0012). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2007/0098350) in view of Quinn et al. (US 2011/0267419), and further in view of Mincher et al. (US 8913189), and further in view of Nomura et al. (US 2009/0148133), and further in view of Everett et al. (US 2018/0376187).

Claim 2, Gibbon is silent regarding the method of claim 1 wherein modifying the media content further comprises one or more of increasing program playback loudness, muting non-dialog audio tracks, and enabling of subtitles. 
Everett teaches the method of claim 1 wherein modifying the media content further comprises one or more of performing dialog enhancement, increasing program playback loudness (i.e. increase volume), muting non-dialog audio tracks, and enabling of subtitles (p. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided volume adjustment as taught by Everett to the system of Gibbon to improve user engagement (p. 0026).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2007/0098350) in view of Quinn et al. (US 2011/0267419), and further in view of Mincher et al. (US 8913189), and further in view of Nomura et al. (US 2009/0148133), and further in view of Everett et al. (US 2018/0376187), and further in view of Berwick et a. (US 2018/0048831).

Claim 4, Gibbon is silent regarding the method of claim 2, wherein a level of modifying the media content is fading out over time. 
Berwick teaches the method of claim 2, wherein a level of modifying the media content is fading out over time (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided fade out transitions as taught by Berwick to the system of Gibbon to generate combined video (p. 0033).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2007/0098350) in view of Quinn et al. (US 2011/0267419), and further in view of Mincher et al. (US 8913189), and further in view of Nomura et al. (US 2009/0148133), and further in view of White et al. (US 2015/0373281).

Claim 10, Gibbon is silent regarding the method of claim 9, further comprising: 
setting a scan rate for scanning through the media content based on a density of the one or more navigation points over time, wherein a higher density of navigation 
White teaches the method of claim 9, further comprising: 
setting a scan rate (i.e. user scrolling through points of interest) for scanning through the media content based on a density of the one or more navigation points over time (i.e. points of interest), wherein a higher density of navigation points over time is indicative of more interesting media content and a lower density of navigation points over time is indicative of less interesting media content (p. 0066, 0094-0098). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided density of navigation points as taught by White to the system of Gibbon to visually represent points of interest across a timeline (p. 0066).

Claim 11, Gibbon is silent regarding the method of claim 10, further comprising: 
setting a correspondence between points on a visual representation of a scan bar and points in time in the video content at least in part based on the density of the one or more navigation points over time. 
White teaches the method of claim 10, further comprising: 
setting a correspondence between points on a visual representation of a scan bar and points in time in the video content at least in part based on the density of the one or more navigation points over time (p. 0066, 0094-0098). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided density of navigation points .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-15, 17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 US 20160330396 A1	Garcia Navarro; Carlos

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/28/2022